             Case 1:19-cr-10331 Document 2 Filed 09/06/19 Page 1 of 8

                                        FILED
                                   CLERKS OFFICE

                                    SEP -6 AH 9: 0^
                                                      U.S. Department of Justice

                                          RiCT COl,'Rji/i<//*eM; E. Lelling
                                  LvlnlUT OF MkSb.UnitedStates Attorney
                                                      District ofMassachusetts


Main Reception: (617) 748-3100                        John Joseph Moakley UnitedStates Courthouse
                                                      1 Courthouse Way
                                                      Suite 9200
                                                      Boston, Massachusetts 02210

                                                      August 28,2019

Dan Rabinovitz, Esq.
1 Beacon Street
Boston, MA 02108

       Re:     United States v. Antonio Costa
               Criminal No.

Dear Dan:


        The United States Attorney for the District ofMassachusetts("the U.S. Attorney") and yom-
client, Antonio Costa ("Defendant"), agree as follows, pursuant to Federal Rule of Criminal
Procedui-e 11(c)(1)(B):

       1.      Change of Plea


        No later than September 30, 2019, Defendant will waive Indictment and plead guilty to
Counts One throughFive of an Information charginghim as follows: (i) Counts One and Thi-ee -
Extortion Conspiracy, in violation of 18 U.S.C. § 1951; (ii) Counts Two and Four - Extortion, in
violation of 18 U.S.C. § 1951; and (iv) Coimt Five - False Statements, in violation of 18 U.S.C.
§ 1001. Defendant admits that he committed the crimes specified in these coimts and is in fact
guilty of each one.

        The U.S. Attorney agreesnot to chargeDefendant with money laundering, in violation of
18 U.S.C. §§ 1956and 1957,marijuana distribution, in violation of 21 U.S.C. §§ 841 and 846, and
filing a false tax return, in violation of 26 U.S.C. § 7206(1), based on the conduct underlying the
crimes charged in this case that are loiown to the U.S. Attorney at this time. The U.S. Attorney
further agrees not to charge Defendantwith obstruction ofjustice or perjury, based on the conduct
underlying the federal investigationof Jasiel F. Correia and SnoOwl, in violation of 18 U.S.C. §§
1505,1512, and 1621.
            Case 1:19-cr-10331 Document 2 Filed 09/06/19 Page 2 of 8




       2.      Penalties

       Defendant faces the following maximum penalties:

       •    nniints One through Four - incarceration for 20 years; supervised release for 3 years;
            a fme of $250,000; a mandatory special assessment of $100 per count; and forfeiture
            to the extent charged in the Information; and

       •    Count Five - incarceration for 5 years; supervised release for 3 years; a fme of
            $250,000; a mandatory special assessment of$100; and forfeiture to theextent charged
            in the Information.

       3.      Sentencing Guidelines

       The U.S. Attorney agrees, based on the following calculations, that Defendant's total
•'offense level" under the Guidelines is 25:

       Coxmts One & Two:

               a) Defendant's base offense level is 12, because defendant is not a public official
                   (USSG §2C1.1(a)(2));

               b) Defendant's offense level is increased by 10, because the value of the benefit
                   to be receivedwas $250,000 (USSG §§2C1.1(b)(2) and 2B1.1(b)(1)(F)); and

               c) Defendant's offense level is increased by 4, because the offense involved an
                   electedpublic official (USSG §§2C1.1(b)(3)).

       Counts Three & Four:

               a) Defendant's base offense level is 12, because defendant is not a public official
                   (USSG §2C1.1(a)(2));

               b) Defendant's offense level is increased by 8,because the value ofthebenefit to
                   be received was $150,000 (USSG §§2C1.1(b)(2) and 2B1.1 (b)(1)(E)); and

               c) Defendant's offense level is increased by 4, because the offense involved an
                   electedpublic official (USSG §§2C1.1(b)(3)).

       Count Five:

               a) Defendant's total offense level is 9 ormore levels less serious than Counts One
                   through Four (USSG §3D1.4(c)).
              Case 1:19-cr-10331 Document 2 Filed 09/06/19 Page 3 of 8




       Combined Offense Level:

                a) Defendant's combined offense level is increased by 2 (USSG §3D1.4(a));
                b) Defendant's combined offense level is decreased by 3, because Defendant has
                   accepted responsibility for Defendant's crimes (USSG §3E1.1).

       Defendant understands that the Court is not required to follow this calculation, and that
Defendant may not withdraw his guilty plea if Defendant disagrees with how the Courf calculates
the Guidelines or with the sentence the Court imposes.

       Defendant also understands thatthegoveniment will object to any reduction in hissentence
based on acceptance of responsibility if: (a) at sentencing, Defendant does not clearly accept
responsibility for the crimes he is pleading guilty to committing; or (b) by the time ofsentencing,
Defendant has committed a newfederal or stateoffense, or has in anyway obstructed justice.
      If, after signing this Agreement, Defendant's criminal history score or Criminal History
Category is reduced, the U.S. Attorney reserves the right to seek an upward departure under the
Guidelines.

       Nothing inthis Plea Agreement affects the U.S. Attorney's obligation to provide the Com!
and the U.S. Probation Office with accurate and complete information regarding this case.

       4.       Sentence Recommendation

       The U.S. Attorney agi'ees to recommend the following sentence to the Court:

                a) incarceration atthe low end ofthe Guidelines sentencing range as calculated by
                   the U.S. Attorney in Paragraph 3, excluding departures;

                b) afine within the Guidelines sentencing range as calculated by the U.S. Attorney
                   inParagraph 3, excluding departures, unless the Court finds that Defendant is
                   not able, and is not likely to become able,to pay a fine;

                c) 24 months of supervised release;

                d) amandatory special assessment of$500, which Defendant must pay to the Clerk
                   of the Court by the date of sentencing; and

                e) forfeiture as set forthin Paragraph 6.
            Case 1:19-cr-10331 Document 2 Filed 09/06/19 Page 4 of 8




       In addition, the parties agree jointly to reconunend the following special condition of any
term of supervised release or probation:

       During the period ofsupervised release or probation, Defendant must, within six months
of sentencing or release from custody, whichever is later:

            a) cooperate with the Examination and Collection Divisions ofthe IRS;
            b) provide to the Examination Division all financial mfoimation necessary to
               determine Defendant's prior tax liabilities;

            c) provide to the Collection Division all financial information necessary todetermine
               Defendant's ability to pay;

            d) file accurate and complete tax returns for those years for which returns were not
               filed or for which inaccurate returns were filed; and

            e) make a good faith effort to pay all delinquent and additional taxes, interest, and
               penalties.

       5.      Waiver of Appellate Rights andChallenges to Conviction or Sentence
                                   I                                                               ^

      Defendant has the right to challenge his conviction and sentence on"direct appeal." This
means that Defendant has the right to ask a higher court (the "appeals court") to look at what
happened in this case and, ifthe appeals court finds that the trial court or the parties made certain
mistakes, overturn Defendant's conviction or sentence. Also, in some instances. Defendant has
the right to file aseparate civil lawsuit claiming that serious mistakes were made in this case and
that his conviction or sentence should be overturned.

       Defendant understands that he has these rights, but now agrees to give them up.
Specifically, Defendant agrees that:

               a) He will not challenge his conviction on direct appeal or inany other proceeding,
                   including in a separate civil lawsuit; and

               b) He will not challenge any prison sentence of 71 months or less or any comt
                  orders relating to forfeiture, restitution, fines or supervised release. This
                  provision isbinding even ifthe Court's Guidelines analysis isdifferent than the
                   one in this Agreement.

                   The U.S. Attorney agrees that, regardless of how the Court calculates
                   Defendant's sentence, the U.S. Attorney will not appeal any sentence of
                   imprisonment of 57 months or more.
             Case 1:19-cr-10331 Document 2 Filed 09/06/19 Page 5 of 8




        Defendant understands that, by agreeing to the above, he is agreeing that his conviction
andsentence, to the extentset forth in subparagraph (b),above, will be final whenthe Courtissues
a writtenjudgment after thesentencing hearing inthiscase. Thatis, after theCourt issues a written
judpment. Defendant will lose the right to anneal or otherwise challenge his conviction and
sentence, to the extent set forth in subparagraph fbT above, regardless of whether he later changes
his mind or finds new information that would have led him not to agree to give up these rights in
the fust place.


      Defendant acknowledges that he is agreeing to give up these rights at least partly in
exchange for concessions the U.S. Attorneyis makingin this Agreement.

       The parties agree that, despite giving up these rights. Defendant keeps the right to later
claim thathis lawyer rendered ineffective assistance of counsel, or thatthe prosecutor engaged in
misconduct serious enough to entitle Defendant to have his conviction or sentence overturned.

        6.        Forfeiture

       Defendant understands that the Court will, upon acceptance of Defendant's guilty plea,
enter an order of forfeiture as part of Defendant's sentence, and that the order of forfeiture may
include assets directly traceable to Defendant's offense, assets used to facilitate Defendant's
offense, substitute assets and/or a money judgment equal to thevalue oftheproperty derived from,
or otherwise involved in, the offense.

        Theassets to be forfeited specifically include, without limitation, the following:

                  a. $72,000 to $95,000 in United States cuixency (to be determined uponfurther
                     factual determination by the pailies), to be entered in the form of an Order of
                     Forfeiture (Money Judgment).

        Defendant admits that $95,000 is subject to forfeiture on the grounds that it is equal to
the proceeds the Defendant obtained (directly or indhectly), and/or facilitating property and/or
property involved in, the crimes towhich Defendant ispleading guilty and that, due atleast inpart
to the acts or omissions of Defendant, the proceeds or property have been transfen-ed to, or
deposited with, a third party, spent, cannot be located upon exercise of due diligence, placed
beyond the jurisdiction of the Court, substantially diminished in value, or commingled with other
property which cannot be divided without difficulty. Accordingly, Defendant agrees that the
United States is entitled to forfeit as "substitute assets" any other assets of Defendant up to the
value ofthe now missing directly forfeitable assets.

        Defendant agrees to consent to the entry of an order of forfeiture for such property and
waives the requirements of Federal Rules of Criminal Pi'ocedure ll(b)(l)(J), 32.2, and 43(a)
regarding notice ofthe forfeiture in the charging instmment, advice regarding theforfeitm-e atthe
change-of-plea hearing, announcement of the forfeiture at sentencing, and incorporation of the
forfeitm-e in the judgment. Defendant understands and agrees that forfeiture shall not satisfy or
affect any fine, lien, penalty, restitution, cost of imprisonment, taxliability oranyother debt owed
                                                   5
                  Case 1:19-cr-10331 Document 2 Filed 09/06/19 Page 6 of 8




to the United States.
         If the U.S. Attorney requests, Defendant shall deliver to the U.S. Attorney within 30 days
after .'signing this Plea Agreement a sworn financial statement disclosing all assets in which
Defendant currently hasanyinterest andall assets over which Defendant hasexercised control, or
has had any legal or beneficial interest. Defendant further agrees to be deposed with respect to
Defendant's assets at the request of the U.S. Attorney. Defendant agrees that the United States
Department ofProbation may shai'e any financial information about the Defendant with the United
States Attorney's Office.

        Defendant also agrees towaive allconstitutional, legal, andequitable challenges (including
direct appeal, habeas corpus, or any other means) to any forfeiture canied out in accordance with
this Plea Agreement.

       Defendant hereby waives and releases any claims Defendant may have to any vehicles,
cmrency, orother personal property seized bythe United States, orseized by any state orlocal law
enforcement agency and turned over tothe United States, during the investigation and prosecution
of this case, and consents to the forfeiture of all such assets.

        7.          Civil Liabilitv

      This Plea Agreement does not affect any civil liability, including any tax liability.
Defendant has incurred ormay later incur due tohiscriminal conduct and guilty pleatothe charges
specified in Paragraph 1 of this Agreement.

             8.     Breach of Plea Agreement

      Defendant understands that if he breaches any provision of this Agi-eement, Defendant
cannotuse that breachas a reasonto withdrawhis guiltyplea. Defendant's breach, however, would
give the U.S. Attorney the right to be released from his commitments under this Agreement, and
would allow the U.S. Attorney to pursue any charges that were, or areto be,dismissed under this
Agreement.

        IfDefendant breaches any provision of this Agreement, theU.S. Attorney would also have
the right to use against Defendant any ofDefendant's statements, and any information or materials
heprovided to the government dming investigation orprosecution ofhis case.. The U.S. Attorney
would have this right even if the parties had entered any earlier written or oral agreements or
understandings about this issue.

        Finally, if Defendant breaches any provision of this Agreement, he thereby waives any
defenses basedon the statuteof limitations, constitutional protections againstpre-indictment delay,
and the Speedy Trial Act, that Defendant otherwise may have had to any charges based on conduct
occuning before the date of this Agi'eement.
               Case 1:19-cr-10331 Document 2 Filed 09/06/19 Page 7 of 8




          9.     Who is Bound by Plea Agreement

        This Agreement is only between Defendant and the U.S. Attorney for the District of
Massachusetts. It does not bind the Attorney General of the United States or any other federal,
state, or local prosecuting authorities.

          10.    Modifications to Plea Agreement

        This Agreement can be modified or supplemented only in a written memorandum signed
by bothparties, or thi-ough proceedings in open court.

        Ifthis letter accurately reflects the agreement between the U.S. Attorney and Defendant,
please have Defendant sign the Acknowledgment of Plea Agreement below. Please also sign
below as Witness. Return the original ofthis letter toAssistant U.S. Attorney Zachary R. Hafer.
                                                     Sincerely,

                                                    ANDREW E. LELLING
                                                    United States At^oja^ey


                                                          LaryR.Ha^
                                                         ief. Criminal Diyfsion

                                                     David G. Tobin
                                                     Assistant U.S. Attorney
            Case 1:19-cr-10331 Document 2 Filed 09/06/19 Page 8 of 8




                       ACKNOWLEDGMENT OF PLEA AGREEMENT


       I have read this letter and discussed it with my attorney. The letter accurately presents my
agreement withthe United States Attorney's Office forthe District ofMassachusetts. There areno
unwiitten agreements between me and the United States Attorney's Office, and no United States
government official hasmade any unwiitten promises or representations to me in connection with
my guilty plea. I havereceived no prior offersto resolve this case.

       I understand the crimes I am pleading guilty to, and the maximum penalties for those
crimes. I have discussed the Sentencing Guidelines with my lawyer and I understand the
sentencing ranges that may apply.

       I am satisfied with the legal representation my lawyer has given me and we have had
enough time to meet and discuss my case. We have discussed the charges against me, possible
defenses I mighthave, the terms of this Agreement and whether I should go to trial.

        I am entering into this Agreement freely andvoluntarily andbecause I am in fact guiltyof
the offenses. I believe this Agreement is in my bestintepst.


                                                 Antonio Costa
                                                 Defendant


                                                 Date;



       I certify that Antonio Costa has read this Agreement and that we have discussed what it
means. I believe Antonio Costa understands the Agreement and is entering into it freely,
voluntarily, andknowingly. I also certify that the U.S. Attorney hasnot extended any other offers
regarding a change of plea in this case.



                                                 Dan^^^iaovitz, Esq.
                                                 Attorney for Defendant

                                                 Date:
